872 F.2d 417Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Edward Casimer GELETA, Jr., Petitioner-Appellant,v.Jon GALLEY, Warden, Respondent-Appellee.
No. 88-6651.
United States Court of Appeals, Fourth Circuit.
Submitted Feb. 10, 1989.Decided March 16, 1989.Rehearing and Rehearing In Banc Denied April 20, 1989.

Edward Casimer Geleta, Jr., appellant pro se.
John Joseph Curran, Jr., Attorney General, Patricia DuVall Storch, Assistant Attorney General, Office of the Attorney General of Maryland, for appellee.
Before WIDENER, MURNAGHAN, and WILKINS, Circuit Judges.
PER CURIAM:


1
Edward Casimer Geleta, Jr. appeals from the district court's order refusing habeas corpus relief pursuant to 28 U.S.C. Sec. 2254.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Geleta v. Galley, C/A No. 87-1545-JH (D.Md. Apr. 27, 1988).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.